DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 13, 17 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to receive paging configuration and paging message by a user equipment.
		Kim et al (US 20080081645 A1) discloses that a base station divides the system bandwidth into multiple bandwidth parts and allocates a bandwidth part to the UE to receive the paging message. The allocation for receiving paging message is sent via a paging indication message (Fig. 2-4, Par 0035-0041, Par 0049-0054).
		 Kim does not disclose, “wherein receiving, according to the number of BWP(s) supported by the UE, the paging message on the BWP corresponding to the acquired BWP identifier comprises: in a case that the number of BWP(s) supported by the UE is more than one, determining time spent in different receiving modes according to the acquired BWP identifier, and receiving the paging message on the BWP corresponding to the acquired BWP identifier by a receiving mode in which least time is spent”.
		Wu (US 20200205126 A1) discloses that a base station transmits resource allocation information for a broadcast message to a UE wherein the 
		Wu does not disclose, “wherein receiving, according to the number of BWP(s) supported by the UE, the paging message on the BWP corresponding to the acquired BWP identifier comprises: in a case that the number of BWP(s) supported by the UE is more than one, determining time spent in different receiving modes according to the acquired BWP identifier, and receiving the paging message on the BWP corresponding to the acquired BWP identifier by a receiving mode in which least time is spent”.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473